DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10873766 B2, claim 6 of U.S. Patent No. US 10880577 B2, claim 1 of U.S. Patent No. US 10880579 B2, claim 1 of U.S. Patent No. US 10887625 B2, claim 1 of U.S. Patent No. US 10880578 B2, and claims 1 and 2 of U.S. Patent No. US 9930368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clare et al. (Wavefront Parallel Processing for HEVC Encoding and Decoding) in view of Sato (US 20130287309 A1) and Misra et al. (US 20120081241 A1).
Regarding claim 1. Clare discloses A decoder configured to decode data representing an encoded picture of a video (page 1 section 1 paragraph 1, HEVC video decoder), the decoder comprising: 
an entropy decoder configured to decode data representing the encoded picture using context adaptive binary arithmetic coding (CABAC) entropy decoding to obtain a residual signal associated with the picture (page 5 section 6 paragraph 1, for CABAC use; abstract, HEVC, inherently including residual signal coding), wherein the picture is encoded as substreams (abstract, LCU lines that are processed in parallel by encoding/decoding threads, a wavefront pattern of processing; page 5 section 6 paragraphs 1 and 2, Wavefront Parallel processing (WPP), each thread generates its own substream, figure 2; page 7 section 7.7 paragraph 2), wherein a substream of the picture includes a plurality of tranches (page 8 section 8 paragraph 1, Scenarios A and B, figures 4 and 5), each tranche having a header (page 7 section 7.6, NALU (NAL units), NALU header; page 11 slice header),
the entropy decoder being configured to entropy decode a current tranche of the plurality of tranches of the substream using CABAC entropy decoding (page 5 section 6 paragraph 1, for CABAC use), which involves (a) responsive to the current tranche starting at a beginning of the substream, resetting the CABAC probability adaptation for the current tranche (figure 3; page 3 section 4, initialize the CABAC probabilities of the first LCU of each line with the probabilities obtained after the second LCU of the upper line has been processed), and (b) responsive to the current tranche not starting at the beginning of the substream, adopting a CABAC probability obtained at the end of entropy decoding of a previous tranche of the plurality of tranches when starting entropy decoding of the current tranche, wherein the previous and current tranches are included within the substream (figure 5, After processing the first tile, each thread simply continues to the next tiles, therefore a9 follows a8 and b9 follows b8; figure 3; page 3 section 4, initialize the CABAC probabilities of the first LCU of each line with the probabilities obtained after the second LCU of the upper line has been processed, therefore CABAC probability adaption is continued between the first tile and the next tiles); and 
a combiner to combine the residual signal and a prediction signal to reconstruct the picture (abstract, HEVC, inherently including the reconstruction in decoding).
However, Clare does not explicitly disclose
the header indicates a boundary of the tranche within the substream and includes a flag that affects CABAC probability adaptation in CABAC entropy decoding of the tranche within the substream; and
the resetting and adopting are responsive to the flag.
Sato discloses a slice having a header indicating a boundary of the slice ([0195] generates slice header information including the slice boundary address).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the inventions of Clare and Sato, to have a header indicating a boundary of the tranche within the substream, in order to locate the tranche.
Misra discloses a slice having a header including a flag that affects CABAC probability adaptation in CABAC entropy decoding of the slice ([0183] an "lcu_row_ cabac_init_ flag" flag may signal if entropy decoding may be initialized at the start of the largest coding unit (LCU) row; table 8 slice header includes the "lcu_row_ cabac_init_ flag" flag; abstract, context model initialization in entropy decoders); and 
resetting and adopting the CABAC probabilities of the slice are responsive to the flag ([0183] lcu_row_ cabac_init_ flag).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Clare according to the invention of Misra, to have a header including a flag that affects CABAC probability adaptation in CABAC entropy decoding of the tranche within the substream, and have the resetting and adopting responsive to the flag, in order to achieve the desired CABAC initialization and adaptation at the decoder side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/               Examiner, Art Unit 2488